Citation Nr: 0506733	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.  

2.  Entitlement to an earlier effective date than December 
29, 1998 for a 20 percent evaluation for service-connected 
residuals of cervical spine fracture, and a rating in excess 
of 20 percent after December 29, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to June 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California that granted service connection for residuals of a 
cervical spine fracture and service connection for 
hemorrhoids and assigned initial ratings of 10 percent and 
zero percent respectively.  

The Board remanded this matter in October 2003 for additional 
development.  

In March 2004, the Appeals Management Center (AMC) increased 
the rating for residuals of a cervical spine fracture from 10 
percent to 20 percent, effective December 29, 1998.

The appeal is REMANDED to the RO via the (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In an October 2003 Remand, the Board requested that the 
veteran be given proper notification under the provisions of 
the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§ 5100 et seq. (West 2002).  The Board also directed that the 
RO obtain records from all health care providers who had 
treated the veteran for his service-connected cervical spine 
disability and for his service-connected hemorrhoids.  
Specifically, the Board identified Visalia Medical Clinic as 
one of the facilities from which records should be obtained.  
Additionally, the Board requested that the appropriate VA 
examinations be conducted and that medical opinions be 
provided on the particular matters.  

A VA examination pertaining to the veteran's service-
connected cervical spine disability was conducted in March 
2004 and the requested opinion was provided.  The record 
shows that the veteran was notified of a VA examination that 
pertained to hemorrhoids, but that he did not show for the 
examination or provide an explanation.  The burden is upon VA 
to demonstrate that notice of the VA medical examination was 
sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  In this case, the record contains a 
copy of the letter notifying the veteran of the date and time 
to report for the scheduled VA medical examination, and a 
notation that the veteran failed to report, without 
explanation.  The Board finds that the veteran was properly 
notified of the scheduled examination.  38 C.F.R. § 3.655 
(2004).  

A VCAA letter was sent to the veteran in January 2004.  The 
letter, however, failed to provide the veteran with the 
proper information of what the evidence must show to support 
the matters on appeal.  The letter addressed the evidence 
required for service connection, which was not at issue on 
the appeal.  The letter did not address the evidence required 
for the issues on appeal, that is, an initial compensable 
rating for hemorrhoids and an increased rating and an earlier 
effective date for service-connected residuals of a cervical 
spine fracture.  

Further, there is no evidence to support that the RO 
attempted to obtain pertinent medical records, and in 
particular, the records from Visalia Medical Clinic as 
indicated in the 2003 Remand.  

Where the RO fails to comply with the directives included in 
a prior Remand, the matter must be remanded again for 
additional development.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The Board notes that the supplemental statement of the case 
issued in March 2004, characterized an issue as "an earlier 
effective date for residuals of a cervical spine fracture 
disability" but did not discuss that issue.  




In light of the above, the Board REMANDS for additional 
development as follows:

1.  The veteran should be provided with a 
supplemental statement of the case 
addressing the issue of an earlier 
effective date for residuals of a 
cervical spine fracture.  Then, a letter 
should be sent to the veteran explaining, 
in terms of 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002), the need for additional 
evidence regarding his claims on appeal.  
The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should obtain the names and 
addresses of all private and VA medical 
care providers who treated the veteran 
for his service-connected cervical spine 
disorder and hemorrhoids.  After securing 
the necessary releases from the veteran, 
the RO should obtain those records.  In 
particular, the RO should obtain the 
medical treatment records from Visalia 
Medical Clinic previously identified by 
the veteran.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




